LLC; DOUGLAS HUIBREGTSE; JAMES
                HOKANSON; ANTE LONCAR,
                LJUBICA LONCAR AND ELIZABETH
                G. VIDUCICH; RAUL RIOS AND
                FERMINA RIOS; VLADIMIR RIVKIN,
                DANNY MAES AND STEPHANIE
                CLEVELAND; MARK N. KECHEJIAN
                AND CHRISTINE KECHEJIAN;
                MICHAEL HAHALYAK AND LISA
                KRISAY-HAHALYAK; BENJAMIN
                RUDNITSKY AND TAMAR A.
                RUDNITSKY; CLAY FRAZIER AND
                PAULA FRAZIER; MIRIAM KIM AND
                MARIE KIM; PASQUALE FEBBRARO
                AND CATHLEEN M. FEBBRARO; 1110
                SHIN AND JUNG SHIN; EUN YOUNG
                LEE; JOHN 0. TOROSIAN AND
                SARKIS TOROSIAN; LUNIQUE LE;
                RAFFI PIRICHIAN AND ANI
                PIRICHIAN; JIM C. BURGUM; NANCY
                MARTINA; HERMAN CELIKIAN;
                RICHARD FELDMAN; LES KRIEGER
                AND REBEKAH KRIEGER;
                CHRISTINA KIM; JUAN MEDINA AND
                CLARISSA MEDINA; THOMAS
                CIFELLI AND JOHN CIFELLI;
                MANSOUR SHAMS AND ZAHRIA
                SHAMS; LEE FAMILY TRUST, CHRIS
                LEE AND SUZIE LEE, AS CO-
                TRUSTEES; BRADLEY COSTELLO
                1997 TRUST, BRADLEY COSTELLO AS
                TRUSTEE; BERNARD KLOUDA;
                RUZAN CHARKCHYAN AND
                ARUTYUN CHARKCHYAN; MARCO
                GONZALEZ; MARK BUCHSTABER
                AND DEBORAH BUCHSTABER; LINH
                TANG AND HUNG TANG; JERRY
                BROWN; WILLIAM PEDERSON AND
                TATYANA PEDERSON; CHARLES
                GERACI AND DELVIN DIAZ; MYUNG
                JA CHO; SHERENNE TANG AND

SUPREME COURT
        OF
     NEVADA
                                           2
(0) 1947A
                     JULIETA BALAHADIA; CHENG LIM;
                     DAVID SHIM; HOJOON LEE;
                     MICHAEL LINARES AND LAURIE
                     LINARES; GREG YI AND GRACE YI;
                     SOUP, LLC; UJJAL GHOSHTAGORE;
                     WERDMULLER FAMILY TRUST,
                     WALTER E. WERDMULLER VON
                     ELGG AND JILL C. WERDMULLER
                     VON ELGG, TRUSTEES; SASAN
                     SEIDFATHI AND MEHRNAZ
                     SAGHAFI; LAWRENCE M.
                     DUMOULIN; SEHAK TUNA AND
                     VARTUHI TUNA; LAWRENCE
                     HOBSON AND LINDA M. HOBSON;
                     LEE PRITZL; BELINDA W. LOUIE;
                     AMIN A. RAHIM AND ZAITUN A.
                     RAHIM; PRISCILLA SALEM; IKE
                     SHERMAN AND GILLIANA
                     SHERMAN; REMI OHTA; DUNCAN &
                     GARDELLA ENTERPRISES, LLC;
                     ALEXANDER GONSECKI AND
                     VALENTINA GONSECKI; SHI SI
                     ZHENG; RAFIK BAKIJAN; LV 700,
                     LLC; AND LOUIS CARNESALE AND
                     JOHN CARNESALE,
                     Appellants,
                     vs.
                     TURNBERRY/MGM GRAND TOWERS,
                     LLC, A NEVADA LLC; MGM GRAND
                     CONDOMINIUMS LLC, A NEVADA
                     LLC; THE SIGNATURE
                     CONDOMINIUMS, LLC, A NEVADA
                     LLC; MGM MIRAGE, A DELAWARE
                     CORPORATION; MGM RESORTS
                     INTERNATIONAL, A DELAWARE
                     CORPORATION;
                     TURNBERRY/HARMON AVE., LLC, A
                     NEVADA LLC; MGM GRAND HOTEL,
                     LLC, A NEVADA LLC; SIGNATURE
                     TOWER 1, LLC, A NEVADA LLC;
                     SIGNATURE TOWER 2, LLC, A/K/A

SUPREME COURT
          OF
       NEVADA
                                                3
(o)   1947A    cep
                TURNBERRY/MGM GRAND TOWER B
                LLC, A NEVADA LLC; SIGNATURE
                TOWER 3, LLC, A NEVADA LLC; AND
                TURNBERRY WEST REALTY, INC., A
                NEVADA CORPORATION,
                Respondents.
                KJH & RDA INVESTOR GROUP, LLC;    No. 66181
                37TH FLOOR INVESTOR GROUP, LLC;
                MICHAEL ANDERSON AND MATHEW
                ANDERSON; PIERRE BAIN; IBRAHIM
                BARLAJ AND LAURA BARLAJ; DAN
                BIRDSALL; TERENCIA CONEJERO;
                DIANE B. FAULCONER; FCF, LLC;
                STEPHEN J. GUYON; OGANES JOHN
                HAKOPYAN; IVIARKAR KARATAS AND
                NURHAN CELIK; FRANK KEANE AND
                CAROL KEANE; DENNIS LEUNG AND
                JIYEN SHIN; LETICIA L. MAGRI;
                ANAHIT MANDOYAN AND
                ALEXANDER MANDOYAN; SUSAN
                MIGNOT AND MARK MIGNOT; MARY
                MOMDZHYAN; BB VENTURES, LLC;
                ED NARVAEZ; DANE R. PHILLIPS;
                CRAIG A. PRIMAS; JAMES RICK AND
                LAURINDA RICK; DOUGLAS
                SCHOEN; PGR ENTERPRISES, LLC;
                DIMITRITSA H. TOROMANOVA; 38TH
                FLOOR INVESTOR GROUP, LLC;
                DAVID L. VADIS; ROSS BERKELEY;
                WOLF TRADING COMPANY, LLC;
                MICHAEL WILSON; STANLEY
                WILSON AND CAMILLA WILSON;
                DASHRATH PANCHAL; DINA D.
                PANCHAL AND NARMIN HIRJI;
                QUEZADAS-HORTA FAMILY TRUST,
                ROBERTO QUEZADAS-HORTA,
                TRUSTEE; JOSEPH H. SMITH AND
                CAROL J. SMITH; MARIA ORELLANA;
                MAGHAMI FERIAL TRUST; FERIAL
                MAGHAMI, TRUSTEE; LEONARDO
                BARRERA AND GLORIA BARRERA;

SUPREME COURT
        OF
     NEVADA
                                            4
(0) 1947A
                MOJISOLA ADEKUNBI AND ABIOLA
                SANNI; SIGNATURE MGM GRAND,
                LLC; DOUGLAS HUIBREGTSE; JAMES
                HOKANSON; ANTE LONCAR;
                LJUBICA LONCAR AND ELIZABETH
                G. VIDUCICH; RAUL RIOS AND
                FERMINA RIOS; VLADIMIR RIVKIN;
                DANNY MAES AND STEPHANIE
                CLEVELAND; MARK N. KECHEJIAN
                AND CHRISTINE KECHEJIAN;
                MICHAEL HAHALYAK AND LISA
                KRISAY-HAHALYAK; BENJAMIN
                RUDNITSKY AND TANIAR A.
                RUDNITSKY; CLAY FRAZIER AND
                PAULA FRAZIER; MIRIAM KIM AND
                MARIE KIM; PASQUALE FEBBRARO
                AND CATHLEEN M. FEBBRARO; 1110
                SHIN AND JUNG SHIN; EUN YOUNG
                LEE; JOHN 0. TOROSIAN AND
                SARKIS TOROSIAN; LUNIQUE LE;
                RAFFI PIRICHIAN AND ANI
                PIRICHIAN; JIM C. BURGUM; NANCY
                MARTINA; HERMAN CELIKIAN;
                RICHARD FELDMAN; LES KRIEGER
                AND REBEKAH KRIEGER;
                CHRISTINA KIM; JUAN MEDINA AND
                CLARISSA MEDINA; THOMAS
                CIFELLI AND JOHN CIFELLI;
                MANSOUR SHAMS AND ZAHRIA
                SHAMS; LEE FAMILY TRUST; CHRIS
                LEE AND SUZIE LEE AS CO-
                TRUSTEES; BRADLEY COSTELLO
                1997 TRUST; BRADLEY COSTELLO AS
                TRUSTEE; BERNARD KLOUDA;
                RUZAN CHARKCHYAN AND
                ARUTYUN CHARKCHYAN; MARCO
                GONZALEZ; MARK BUCHSTABER
                AND DEBORAH BUCHSTABER; LINH
                TANG AND HUNG TANG; JERRY
                BROWN; WILLIAM PEDERSON AND
                TATYANA PEDERSON; CHARLES

SUPREME COURT
        OF
     NEVADA
                                           5
(0) 1907A
                  GERACI AND DELVIN DIAZ; MYUNG
                  JA CHO; SHERENNE TANG AND
                  JULIETA BALAHADIA; CHENG LIM;
                  DAVID SHIM; HOJOON LEE;
                  MICHAEL LINARES; LAURIE
                  LINARES; GREG YI AND GRACE YT;
                  SOLIP, LLC; UJJAL GHOSHTAGORE;
                  WERDMULLER FAMILY TRUST;
                  WALTER E. WERDMULLER VON
                  ELGG AND JILL C. WERDMULLER
                  VON ELGG, TRUSTEES; SASAN
                  SEIDFATHI AND MEHRNAZ
                  SAGHAFI; LAWRENCE M.
                  DUMOULIN; SEHAK TUNA AND
                  VARTUHI TUNA; LAWRENCE
                  HOBSON AND LINDA M. HOBSON;
                  LEE PRITZL; BELINDA W. LOUIE;
                  AMIN A. RAHIM AND ZAITUN A.
                  RAHIM; PRISCILLA SALEM; IKE
                  SHERMAN AND GILLIANA
                  SHERMAN; REMI OHTA; DUNCAN &
                  GARDELLA ENTERPRISES, LLC;
                  ALEXANDER GONSECKI AND
                  VALENTINA GONSECKI; SHI SI
                  ZHENG; RAFIK BAKIJAN; LV 700,
                  LLC; AND LOUIS CARNESALE AND
                  JOHN CARNESALE,
                  Appellants,
                  vs.
                  TURNBERRY/MGM GRAND TOWERS,
                  LLC, A NEVADA LLC; MGM GRAND
                  CONDOMINIUMS LLC, A NEVADA
                  LLC; THE SIGNATURE
                  CONDOMINIUMS, LLC, A NEVADA
                  LLC; MGM MIRAGE, A DELAWARE
                  CORPORATION; MGM RESORTS
                  INTERNATIONAL, A DELAWARE
                  CORPORATION;
                  TURNBERRY/HARMON AVE., LLC, A
                  NEVADA LLC; MGM GRAND HOTEL,
                  LLC, A NEVADA LLC; SIGNATURE

SUPREME COURT
         OF
      NEVADA
                                             6
(0) I 947A    e
                   TOWER 1, LLC, A NEVADA LLC;
                   SIGNATURE TOWER 2 LLC, A/IVA
                   TURNBERRY/MGM GRAND TOWER B
                   LLC, A NEVADA LLC; SIGNATURE
                   TOWER 3, LLC, A NEVADA LLC; AND
                   TURNBERRY WEST REALTY, INC., A
                   NEVADA CORPORATION,
                   Respondents.

                             ORDER DISMISSING APPEAL (DOCKET NO. 65933)

                               These are appeals from a June 22, 2014, district court decision
                   indicating the court's intended disposition of two motions to determine the
                   nonarbitrability of claims (Docket No. 65933) and from a July 23, 2014,
                   district court order granting the motions to determine the nonarbitrability
                   of claims (Docket No. 66181).
                               Certain respondents have moved, in Docket No. 65933, to
                   dismiss the appeal, asserting that the district court's June 22 decision and
                   July 23 order are interlocutory and not independently appealable as
                   orders denying motions to compel arbitration under NRS 38.247(1)(a).'
                   Respondents, who did not sign any arbitration agreements with
                   appellants, acknowledge that the district court determined that appellants
                   cannot pursue claims against them in arbitration, but they assert that
                   because no party filed a motion to compel arbitration, the orders cannot be
                   appealed. Appellants oppose the motion to dismiss, arguing that there is
                   no practical difference between a motion to determine nonarbitrability and
                   a motion to compel arbitration, and that the order therefore effectively
                   refuses to compel arbitration. Appellants assert that allowing the appeals


                        'Other respondents have filed a joinder to the motion to dismiss, to
                   which appellants have filed an objection and response.


SUPREME COURT
       OF
    NEVADA
                                                        7
(0) 1947A 44e144
                to proceed would further the public policy behind NRS 38.247(1)(a)
                favoring arbitration. Respondents reply that, even if the decision and
                order could be deemed as denying motions to compel, appellants did not
                request arbitration based on an underlying agreement to arbitrate, and
                thus, NRS 38.247(1)(a) does not apply. See NRS 38.221(1) (stating that a
                ‘`person showing an agreement to arbitrate" may move to compel
                arbitration); Vulcan Power Co. v. Munson, 252 P.3d 511, 513 (Colo. App.
                2011) ("[A]n•interlocutory appeal under section 13-22-228(1)(a) may only
                be taken from the denial of a motion that seeks to compel arbitration
                based on 'an agreement to arbitrate.").
                            Respondents' motion to determine nonarbitrability was filed
                after appellants attempted to add the claims against respondents to the
                arbitration proceedings that were already pending against another
                defendant, a signatory to the arbitration agreements. In opposing
                respondents' motion, appellants argued that, based on their relationships
                with the signatory defendant, respondents should also have to defend both
                the nonarbitrability issue and the claims in arbitration. Although
                appellants did not style their opposition as a countermotion to compel
                arbitration, given the procedural posture of the case, opposing the motion
                accomplished the same goal. Moreover, appellants did not argue that
                arbitration was required based solely on matters outside of the arbitration
                agreements; they argued that the nonsignatory defendants were required
                to arbitrate under the agreements. Accordingly, we conclude that the
                district court's order resolving this dispute is appealable as an order
                denying a motion to compel arbitration under NRS 38.247(1)(a), and we
                deny the motion to dismiss.




SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A
                             Nevertheless, the decision appealed from in Docket No. 65933
                 merely indicated the court's intended disposition; it expressly stated that
                 further order of the court was anticipated to make the decision effective.
                 Accordingly, the decision did not finally resolve the arbitrability issue and
                 thus is not appealable.   Karcher Firestopping v. Meadow Valley Contr.,
                 Inc., 125 Nev. 111, 117, 204 P.3d 1262, 1266 (2009) ("[NRS 38.247(1) is]
                 designed to permit appeals only from orders that bring an element of
                 finality to the arbitration process."). Appellants timely appealed from the
                 court's formal written order on the matter in Docket No. 66181.
                 Therefore, we dismiss the appeal in Docket No. 65933.
                             It is so ORDERED.




                                                                                            J.



                                                                                           , J.




                                                              Cherry


                 cc: Hon. Mark R. Denton, District Judge
                      Wiand Guerra King P.L.
                      Law Office of Daniel Marks
                      Blumenthal, Nordrehaug & Bhowmik
                      Gerard & Associates
                      Morris Law Group
                      Snell & Wilmer, LLP/Las Vegas
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Sidley Austin LLP
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       9
10) 1947A    e